Title: “Johannes Vonderpuff” to Thomas Jefferson, 1 October 1814
From: Vonderpuff, Johannes
To: Jefferson, Thomas


          
            Dear Sir—
            
              
              Missouri,
              October 1, 1814.
          
          I have a library of books which I should be glad to sell. It consists of about 5000 volumes, selected with care and caution. Various projects had occured to me to effect this object, but none has appeared free of objection. One feels awkwardly to be hawking his commodities about streets, and to send such a quantity of books to auction and hire a master of the arts, which there succeed to puff them off with the prevalent common-place slang, seems not quite consistent with those delicate feelings which should govern high-minded men. At the same time, the object is interesting, and if an old man can turn his old books into cash, just as he has done with them and the world, at a good price, and especially if a great portion of them were presents to him, (which, inter nos, you know is the fact with yours and mine), it would be quite a handsome speculation, and save his executors much trouble.
          Observing that you have, in one of your lucky moments, (and I never knew a man who has had more such moments) hit upon a project entirely new, and seeing that it is very popular, I wish to know if you cannot, in a second application to Congress, through some republican friend, aid me.
          My grand father, my father and my self, have employed much time in the last century and in this, in making the collection, so that it may be considered as the acquisition of nearly one hundred years labour. Many of my books are rare, most of them elegant and all inestimable.
          A considerable part of the works are in the Sanscrit, Coptic, Celtic and Arabic tongues. These can be translated, if it is thought proper, at little expence, though I should prefer that they should remain as written, and would respectfully recommend that Congress should immediately employ a competent number of Professors to teach the members of that honorable body those languages. I am aware that there is not now so much “surplus revenue” as there was under your glorious administration (owing to the war which the “vandalism” of Great Britain has produced,) yet stock may be created sufficient for their salaries and contingent funds. I hope I shall not be tho’t, by this, to wish to see the “undefined field of contingencies” opened again, if they have ever been closed.
          My grand father was a dutch merchant, and spent all his time, while resident in Amsterdam, except what was employed in smoaking, in the “principal book marts,” laying aside all the works of genius and taste which that country produced. The treatises there obtained are chiefly devoted to music, painting and poetry. My father and I have passed much time in both the Indies, and have occasionally visited almost all the enlightened parts of each. Our intercourse was not confined to those regions, but has been extended from Kamschatka to Buenos Ayres. A propensity for curious books, in every science, being incident to the family, it will not be thought vain in me to declare that this library is exceeded only by yours.
          Being now nearly eighty years of age, and having no children, to whom my estate can descend, and not finding much time for reading, I should be much pleased to turn these books into cash. A few of them however, I wish to retain for my own use after they shall be sold, taking care to see, after I am dead, that they be safely transmitted to Washington. Those of this description are Vanderhuyden’s poetical works, in 16 volumes, with notes, critical and explanatory, by Mynheer Van Tromp, dedicated to Admiral Ruyter, who went up the English channel, as mentioned in your letter. Also, a new edition, greatly enlarged, of Robinson Crusoe, in 7 volumes, bound in calf, containing full length portraits of that great traveller and his man Friday, with exact drawings of their working tools and other implements, with facsimiles of their handwriting. Also, the whole works of Thomas Paine, your old friend, “who has already received his reward in the thankfulness of nations,” consisting of his invaluable discoveries in moral, political and theological science. Those copies, (I believe I have only thirty different editions) with those included in your proposals, and the various editions of Hobbes and Spinosa, those learned and virtuous men, will be sufficient, in that peculiarly charming part of theology, for the Congressional library.
          As to the price, I shall leave it entirely to the liberality of congress, not wishing to be my own judge, and believing, inter nos, that by thus reposing on their generosity, the books will sell at from 50 to 100 per cent, higher than in any other conceivable mode.
          To promote the bargain, I wish you to suggest, at the outset of your letter, that I hate, abhor and detest with all my soul, strength and understanding, the whole British nation; that I consider every Englishman, except those who have been naturalized, here (and them, I sincerely love) a thief, liar, poltroon, robber, murderer, assassin, traitor, and that every man, woman and child ought to be hung, imbowelled, impaled, or broken on a wheel. In fine, that the character of that people is justly pourtrayed in a late Washington City Gazette, a paper which is second only to the National Intelligencer, and Binns’s Democratic Press, for truth and wisdom; I am aware that such an introduction to a letter, proposing, merely to sell books is rather unusual, but I see you have resorted to it, and I think very wisely. People are to be treated according to their prejudices and partialities, and I have witnessed your success with them, by those means, in your splendid career from your inaugural address, through dry docks, gun boats, and salt mountains down to that most august measure, the Embargo.
          I intended to have furnished you with an elegant catalogue of my library, that it might have been open to inspection; but am now wholly occupied in furnishing a drawing of the Capitol and President’s House, while on fire, with Mr. M. mounted on a fleet charger, and in full speed flying to a place of safety, from the “vandalism” of the enemy, and capt. Jones, with a boatswain’s whistle, calling all hands to burn the Navy Yard, and the frigate on the stocks to prevent them from being carried away by the Cossacks.
          I will however, mention a few of the great number of books, and give you a sketch of the character of the whole.
          There are entire sets of the works of all the atheistical writers in every age and nation and tongue, superbly bound and lettered. Forty different  editions of the Bible, thirty nine of which are in the Arabic, and one in the Hebrew Idiom; these are as good as when they came from the hands of the book binder. A very learned treatise in ten volumes quarto, on the nature, properties, and uses of the animal called tad-pole, stiled vulgarly, Polly-wangs, with an appendix in three volumes; on the toad of Caffrania. The whole of these, I have caused to be translated into six different languages. There is also an elaborate and voluminous account of the terrapin, some times called mud-turtle, written by the author of sundry ingenious disquisitions on gun boats and dry docks, in modern French—An essay on “free trade and sailors’ rights,” by a citizen of Algiers, bound in morocco with a copious appendix on allegiance. In this will be found a great part of the instructions given to the American ministers at Petersburgh and at Ghent. It is embellished with striking likenesses of John Henry and the Duke de Crillon. Also, a new edition  in seven volumes folio, on the Russian climate, and its effect on Frenchmen, French horses and American politics, with very learned notes by his Excellency Jonathan Russell, late charge de affaires at the Court of St. James, now minister Plenipotentiary at London, Envoy Extraordinary at Gottenburgh and Ghent, otherwise called Jonathan Russell, Esq. of Providence, Trader.—This book is dedicated to Napoleon Bonaparte living at Elba, it went thro’ six editions at Ghent in 4 months. A treatise on Treasury notes, Banks and paper money, bound in calf, with a splendid title page, by Jacob Barker, superintendant general of the Finances of the United States and first Lord of the Treasury. A work of great worth, written in Persian, on the grass hopper of the east, delineating, with entire accuracy, the size of his legs in different regions of that extensive country, with a copious appendix containing the whole learning on the subject of that highly curious animal called the weasel.
          A complete system of Ornithology, giving an account of every flying creature, from the insect of a day to the whip poor-will, the night hawk and the crane, in blank verse, by Inchiquin, translated from the Italian into the Sclavonic, by a learned foreigner, comprized in 13 volumes folio.
           Of the whole  collection, I take the liberty of saying, that it has been made with a particular view to the promotion of genuine republicanism, and the true orthodoxy in matters of faith of regenerated France, as set forth by those great Apostles, Diderot, De Lambre, Paine and Godwin. The books are in excellent order, many of them truly elegant. Not a syllable could be taken from them without prejudice to the rest, as all the arts and sciences have a certain natural connection. I cannot consent to see my library gerry-mandered, for though such procedures are proper to promote democracy, which you know is the “chief end of man,” yet they are not admissible in cases like the present. I must sell the whole or none. Ten waggons would carry the whole from my residence, which is only 200 miles up the Missouri, in the vicinity of our red brethren, the allies of England, to Washington, in a short space of time.
          If it should be objected, that four-fifths of this library are in foreign languages, and of course, unintelligible by nine-tenths of the members of congress, I would reply that such an objection can come only from short-sighted men. The enlightened philosopher looks to the present war, which we have so wisely and righteously waged, as terminating not only in the everlasting establishment upon an eternal basis of “free trade and sailors’ rights,” (and if it should not so issue, we can make another war at any time) but also in the conquest of immeasurable regions to the north west and south, and to the day when the representatives of this country, will be composed “of all people, nations & languages under the whole Heavens.” Accept the assurances of my high consideration.
          
            Johannes Vonderpuff.
        